Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
	This action is in response to Applicant’s amendment filed on August 31, 2020. Claim 1 is canceled. Claims 2-21 are new. Claims 2-21 are pending and will be considered for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 2-14 are directed to an apparatus, which is a machine. Therefore, claims 2-14 are directed to one of the four statutory categories of invention. Claims 15-21 are directed to a method, which is a process. Therefore, claims 15-21 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 2:
The claim recites receiving an indication of a delivery order of physical goods from a merchant that does not have a proprietary delivery service; in response to receiving the 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of receiving and selecting bids for a delivery order. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 3-14 recite the same abstract ideas identified in claim 2. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 2-14 recite the additional elements of an apparatus, a processor, a communication network, a remote device, determining the location of a remote device, and transmitting/receiving/processing data. The computer system component steps are recited at a high-level of generality (i.e., a computer system communicating with a remote device) such that 
Dependent claims 3-14 are not integrated into a practical application based on the same analysis as for claim 2 above.

Claim 15:
The claim recites receiving an indication of a delivery order of physical goods from a merchant that does not have a proprietary delivery service; in response to receiving the information about the order to deliver the plurality of physical goods, determining a first bid from a first delivery service provider of the plurality of delivery service providers for providing a delivery service for the order based on a cost to the first delivery service provider to provide the delivery service, in which the first bid is based on a real time current location of the first delivery service provider;  in response to determining the first bid, transmitting the first bid; receiving an indication, based on the first bid that the first delivery service provider has been selected to deliver the plurality of physical goods from the merchant to the user; and in response to receiving the indication that the delivery service provider has been selected, facilitating the delivery of the plurality of physical goods from the merchant to the user.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of receiving and selecting bids for a delivery order. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 
Dependent claims 16-21 recite the same abstract ideas identified in claim 15. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 15-21 recite the additional elements of a processor, a communication network, a remote device, determining the location of a remote device, and transmitting/receiving/processing data. The computer system component steps are recited at a high-level of generality (i.e., a computer system communicating with a remote device) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 16-21 are not integrated into a practical application based on the same analysis as for claim 15 above.









Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 2-14 recite the additional elements of an apparatus, a processor, a communication network, a remote device, determining the location of a remote device, and transmitting/receiving/processing data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 15-21 recite the additional elements of a processor, a communication network, a remote device, determining the location of a remote device, and transmitting/receiving/processing data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).







Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


















Claims 2-5, 10, 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackenzie et al (US 2010/0250446) (“Mackenzie”) in view of Ferrier (US 2005/0177437) (“Ferrier”) in view of Jensen (US 2008/0235147) (“Jensen”). 

Claim 2: Mackenzie discloses an apparatus (fig 3 element 12) comprising: at least one processor (fig 3 element 52) configured to control: . . . in response to receiving the information about the order to deliver the plurality of physical goods (fig 6B elements 312-318 and para [0053] lines 1-21), determining a first bid from a first delivery service provider of the plurality of delivery service providers for providing a delivery service for the order (para [0045] line 1 – para [0046] line 7) . . . ,  in which the first bid is based on a real time current location of a first remote mobile device of the first delivery service provider received over the communication network (para [0022] lines 1-17, [0024] lines 1-11, para [0028] lines 1-30, para [0042] lines 1-22, para [0050] lines 1-17, para [0052] line 1 – para [0053] line 21; see also fig 2 element 44 and para [0037] lines 1-13 re claimed [mobile device]); in response to determining the first bid, transmitting, over the communication network, the first bid to the remote device; receiving an indication, based on the first bid, over the communication network from the remote device, that the first delivery service provider has been selected to deliver the plurality of physical goods from the merchant to the user (para [0045] lines 1-15, particularly “accepting a bid” (line 12); and para [0046] lines 1-7 where the carrier receives an automatic indication that it has been selected to deliver the goods); and in response to receiving the indication that the delivery service provider has been selected, facilitating the delivery of the plurality of physical goods from the merchant to the user (para [0054] lines 1-4 “The freight commerce system 10 provides beneficial tools to negotiate custom contracts and helps ensure that the contract details are executed to the full precision that was agreed”, and para [0055] lines 15-18 “the ability to access the large, automated network of the freight commerce system 10 may enable larger market participants to more efficiently schedule shipments”). 
Mackenzie fails to explicitly disclose receiving, over a communication network from a remote device of a user, an indication of a delivery order of physical goods from a merchant that does not have a proprietary delivery service. However, Ferrier does teach receiving, over a communication network from a remote device of a user, an indication of a delivery order of physical goods from a merchant (para [0015] lines 1-9 and para [0060] lines 1-11; see also para [0044] lines 1-3) that does not have a proprietary delivery service (para [0110] lines 1-7). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Ferrier into the invention of Mackenzie. One of ordinary skill in the art would have been motivated to do so because Ferrier teaches “the gateway provides a service to existing "Bricks and Mortar" merchants whereby they can deliver goods to clients and collect payment without running their own delivery operations” (para [0110] lines 3-7). 
In addition, it would have been recognized that applying the known technique of receiving, over a communication network from a remote device of a user, an indication of a delivery order of physical goods from a merchant that does not have a proprietary delivery service, as taught by Ferrier, to the teachings of Mackenzie, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Mackenzie fails to explicitly disclose determining a first bid . . . based on a cost to the first delivery service provider to provide the delivery service, in response to determining the first bid, transmitting, over the communication network, the first bid to the remote device; receiving an indication, based on the first bid, over the communication network from the remote device, that the first delivery service provider has been selected to deliver the plurality of physical goods (para [0024] line 1 – para [0030] line 1, and para [0049] lines 1-14), in response to determining the first bid, transmitting, over the communication network, the first bid to the remote device; receiving an indication, based on the first bid, over the communication network from the remote device, that the first delivery service provider has been selected to deliver the plurality of physical goods from the merchant to the user (para [0053] lines 1-4 and claim 1 liens 11-13); and in response to receiving the indication that the delivery service provider has been selected, facilitating the delivery of the plurality of physical goods from the merchant to the user (para [0053] lines 4-8 and claim 11 lines 1-8). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Jensen into the invention of Mackenzie. One of ordinary skill in the art would have been motivated to do so because Jensen teaches: 
Internet retailing has grown into a force to challenge local retailers and businesses. A major factor keeping Internet retailing from further expanding, however, is the cost of shipping goods from the merchandise vendors to the consumer. Every Internet purchase made requires its own shipment unless it is from the same merchandise vendor. Methods for comparing prices on the Internet and Internet auction systems are well known. These methods do not address the problem of high shipping costs (para [0003] lines 1-9). 

An improved system and method is needed to coordinate shipping from multiple merchandise vendors in order to streamline shipping, allowing shipping vendors to make fewer trips by combining deliveries, thus reducing costs. In addition, an improved system and method would separate the cost of shipping from the cost of the product, allowing the consumer to be concerned solely with the product quality and price (para [0004] lines 1-8).

In addition, it would have been recognized that applying the known technique of determining a first bid based on a cost to the first delivery service provider to provide the delivery service; in response to determining the first bid, transmitting, over the communication 

Claim 3: The cited prior art teaches the apparatus of claim 2, and Mackenzie further discloses in which the information about the order includes at least one of a time or a time frame for delivery of the order (para [0028] lines 1-9 and para [0031] lines 10-21).  

Claim 4: The cited prior art teaches the apparatus of claim 2. Mackenzie fails to explicitly disclose in which the information includes a location of the user and a location of the merchant.  However, Ferrier does teach in which the information includes a location of the user (para [0061] lines 1-9) and a location of the merchant (para [0016] lines 1-4).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Ferrier into the invention of Mackenzie. One of ordinary skill in the art would have been motivated to do so because a location of the user and a location of the merchant are necessary to properly deliver the physical goods. 
In addition, it would have been recognized that applying the known technique of using information including a location of the user and a location of the merchant, as taught by Ferrier, to the teachings of Mackenzie, would have yielded predictable results because the level of 

Claim 5: The cited prior art teaches the apparatus of claim 2, and Mackenzie further discloses in which the first bid includes a price for the delivery (para [0045] line 1 – para [0046] line 7).  

Claim 10: The cited prior art teaches the apparatus of claim 2. Mackenzie fails to explicitly disclose in which the first bid includes at least one of a time or a time frame for the delivery. However, Jensen does teach in which the first bid includes at least one of a time or a time frame for the delivery (fig 7 elements 732 and 736; see also para [0022] lines 3-7). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Jensen into the invention of Mackenzie. One of ordinary skill in the art would have been motivated to do so because including at least one of a time or a time frame for the delivery in the first bid provides specific and relevant information to the customer who is considering the bids. 
In addition, it would have been recognized that applying the known technique of including at least one of a time or a time frame for the delivery in the first bid, as taught by Jensen, to the teachings of Mackenzie, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 14: The cited prior art teaches the apparatus of claim 2 and Mackenzie further discloses, in which the at least one processor is configured to control: receiving, over the communication network, from a second remote mobile device of a second delivery service (para [0045] lines 1-15 and para [0053] lines 1-21).  

Claim 15: Mackenzie discloses a method (claim 11 lines 1-2) comprising: controlling, by at least one processor (para [0038] lines 1-1): . . . in response to receiving the information about the order to deliver the plurality of physical goods (fig 6B elements 312-318 and para [0053] lines 1-21), determining a first bid from a first delivery service provider of the plurality of delivery service providers for providing a delivery service for the order (para [0045] line 1 – para [0046] line 7) . . . , in which the first bid is based on a real time current location of a first remote mobile device of the first delivery service provider received over the communication network (para [0022] lines 1-17, [0024] lines 1-11, para [0028] lines 1-30, para [0042] lines 1-22, para [0050] lines 1-17, para [0052] line 1 – para [0053] line 21; see also fig 2 element 44 and para [0037] lines 1-13 re claimed [mobile device]); in response to determining the first bid, transmitting, over the communication network, the first bid to the remote device; receiving an indication, based on the first bid, over the communication network from the remote device, that the first delivery service provider has been selected to deliver the plurality of physical goods from the merchant to the user (para [0045] lines 1-15, particularly “accepting a bid” (line 12); and para [0046] lines 1-7 where the carrier receives an automatic indication that it has been selected to deliver the goods); and  in response to receiving the indication that the delivery service provider has been selected, facilitating the delivery of the plurality of physical goods from the merchant to the user (para [0054] lines 1-4 “The freight commerce system 10 provides beneficial tools to negotiate custom contracts and helps ensure that the contract details are executed to the full precision that was agreed”, and para [0055] lines 15-18 “the ability to access the large, automated network of the freight commerce system 10 may enable larger market participants to more efficiently schedule shipments”).  
Mackenzie fails to explicitly disclose receiving, over a communication network from a remote device of a user, an indication of a delivery order of physical goods from a merchant that does not have a proprietary delivery service.  However, Ferrier does teach receiving, over a communication network from a remote device of a user, an indication of a delivery order of physical goods from a merchant (para [0015] lines 1-9 and para [0060] lines 1-11; see also para [0044] lines 1-3) that does not have a proprietary delivery service (para [0110] lines 1-7). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Ferrier into the invention of Mackenzie. One of ordinary skill in the art would have been motivated to do so because Ferrier teaches “the gateway provides a service to existing "Bricks and Mortar" merchants whereby they can deliver goods to clients and collect payment without running their own delivery operations” (para [0110] lines 3-7). 
In addition, it would have been recognized that applying the known technique of receiving, over a communication network from a remote device of a user, an indication of a delivery order of physical goods from a merchant that does not have a proprietary delivery service, as taught by Ferrier, to the teachings of Mackenzie, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Mackenzie fails to explicitly disclose determining a first bid . . . based on a cost to the first delivery service provider to provide the delivery service, in response to determining the first bid, transmitting, over the communication network, the first bid to the remote device; receiving an indication, based on the first bid, over the communication network from the remote device, (para [0024] line 1 – para [0030] line 1, and para [0049] lines 1-14), in response to determining the first bid, transmitting, over the communication network, the first bid to the remote device; receiving an indication, based on the first bid, over the communication network from the remote device, that the first delivery service provider has been selected to deliver the plurality of physical goods from the merchant to the user (para [0053] lines 1-4 and claim 1 liens 11-13); and in response to receiving the indication that the delivery service provider has been selected, facilitating the delivery of the plurality of physical goods from the merchant to the user (para [0053] lines 4-8 and claim 11 lines 1-8). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Jensen into the invention of Mackenzie. One of ordinary skill in the art would have been motivated to do so because Jensen teaches: 
Internet retailing has grown into a force to challenge local retailers and businesses. A major factor keeping Internet retailing from further expanding, however, is the cost of shipping goods from the merchandise vendors to the consumer. Every Internet purchase made requires its own shipment unless it is from the same merchandise vendor. Methods for comparing prices on the Internet and Internet auction systems are well known. These methods do not address the problem of high shipping costs (para [0003] lines 1-9). 

An improved system and method is needed to coordinate shipping from multiple merchandise vendors in order to streamline shipping, allowing shipping vendors to make fewer trips by combining deliveries, thus reducing costs. In addition, an improved system and method would separate the cost of shipping from the cost of the product, allowing the consumer to be concerned solely with the product quality and price (para [0004] lines 1-8).

In addition, it would have been recognized that applying the known technique of determining a first bid based on a cost to the first delivery service provider to provide the 

Claim 16:  All the limitations in method claim 16 are closely parallel to the limitations of apparatus claim 3 analyzed above and are rejected on the same bases.

Claim 17:  All the limitations in method claim 17 are closely parallel to the limitations of apparatus claim 4 analyzed above and are rejected on the same bases.

Claim 18:  All the limitations in method claim 18 are closely parallel to the limitations of apparatus claim 5 analyzed above and are rejected on the same bases.





Claims 6, 11, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackenzie et al (US 2010/0250446) (“Mackenzie”) in view of Ferrier (US 2005/0177437) (“Ferrier”) in view of Jensen (US 2008/0235147) (“Jensen”) in view of Angert et al (US 2006/0010037) (“Angert”). 

Claim 6: The cited prior art teaches the apparatus of claim 5. Mackenzie fails to explicitly disclose in which the price is based on a location of the merchant and a current real time location of the remote device of the user. However, Angert does teach in which the price is based on a location of the merchant and a current real time location of the remote device of the user (para [0031] lines 1-14 and para [0043] lines 1-23; see also para [0015] lines 1-34, para [0053] lines 1-16, and para [0062] lines 1-16). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Angert into the invention of Mackenzie. One of ordinary skill in the art would have been motivated to do so because Angert teaches: 
Present-day culture is fascinated with the novelty and immediacy provided by state-of-the art data communications channels such as the Internet. Now that individuals have access to information and sales services at the click of a mouse, purchase of books, music, electronics items and other goods and services are available from the comfort of the couch. However, immediate needs of Internet users are not typically met by these systems, as traditional delivery services are typically used, introducing days or weeks of delay. Therefore, traditional Internet delivery methods are unsuitable for the delivery of prepared food, for which delay times of less than an hour are generally necessary (para [0004] lines 1-2). 

Systems have been employed for the sale of groceries where delivery is somewhat more immediate, but deliveries are typically scheduled as a delivery vehicle and stock-pull person becomes available to service the need. Such systems are insufficient to fill the immediate feeding needs of the typical Internet user (para [0005] lines 1-6).


In addition, it would have been recognized that applying the known technique of basing the price on a location of the merchant and a current real time location of the remote device of the user, as taught by Angert, to the teachings of Mackenzie, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 11: The cited prior art teaches the apparatus of claim 10. Mackenzie fails to explicitly disclose in which the at least one of the time or the time frame is based on the real time current location of the first remote mobile device of the first delivery service provider, a location of the merchant, and a real time current location of the remote device of the user. However, Angert does teach in which the at least one of the time or the time frame is based on the real time current location of the first remote mobile device of the first delivery service provider, a location of the merchant, and a real time current location of the remote device of the user (para [0031] lines 1-14 and para [0043] lines 1-23, where “ETA” (line 15) teaches claimed [at least one of the time or the time frame]; see also para [0015] lines 1-34, para [0053] lines 1-16, and para [0062] lines 1-16). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Angert into the invention of Mackenzie. One of ordinary skill in the art would have been motivated to do so because Angert teaches: 
Present-day culture is fascinated with the novelty and immediacy provided by state-of-the art data communications channels such as the Internet. Now that individuals have access to information and sales services at the click of a mouse, purchase of books, music, electronics items and other goods and services are available from the comfort of the couch. However, immediate needs of Internet users are not typically met by these systems, as traditional delivery services are typically used, introducing days or weeks of delay. Therefore, traditional Internet delivery methods are unsuitable for the delivery of prepared food, for which delay times of less than an hour are generally necessary (para [0004] lines 1-2). 

Systems have been employed for the sale of groceries where delivery is somewhat more immediate, but deliveries are typically scheduled as a delivery vehicle and stock-pull person becomes available to service the need. Such systems are insufficient to fill the immediate feeding needs of the typical Internet user (para [0005] lines 1-6).

In addition, it would have been recognized that applying the known technique of basing at least one of the time or the time frame on the real time current location of the first remote mobile device of the first delivery service provider, a location of the merchant, and a real time current location of the remote device of the user, as taught by Angert, to the teachings of 

Claim 13: The cited prior art teaches the apparatus of claim 2. Mackenzie fails to explicitly disclose in which facilitating delivery includes notifying, over the communication network, an employee of the first delivery service provider on an interface of the first remote mobile device. However, Angert does teach in which facilitating delivery includes notifying, over the communication network, an employee of the first delivery service provider on an interface of the first remote mobile device (para [0055] lines 1-9 and para [0063] lines 1-15).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Angert into the invention of Mackenzie. One of ordinary skill in the art would have been motivated to do so because Angert teaches: 
Present-day culture is fascinated with the novelty and immediacy provided by state-of-the art data communications channels such as the Internet. Now that individuals have access to information and sales services at the click of a mouse, purchase of books, music, electronics items and other goods and services are available from the comfort of the couch. However, immediate needs of Internet users are not typically met by these systems, as traditional delivery services are typically used, introducing days or weeks of delay. Therefore, traditional Internet delivery methods are unsuitable for the delivery of prepared food, for which delay times of less than an hour are generally necessary (para [0004] lines 1-2). 

Systems have been employed for the sale of groceries where delivery is somewhat more immediate, but deliveries are typically scheduled as a delivery vehicle and stock-pull person becomes available to service the need. Such systems are insufficient to fill the immediate feeding needs of the typical Internet user (para [0005] lines 1-6).

In addition, it would have been recognized that applying the known technique of notifying, over the communication network, an employee of the first delivery service provider on an interface of the first remote mobile device, as taught by Angert, to the teachings of Mackenzie, would have yielded predictable results because the level of ordinary skill in the art 

Claim 19:  All the limitations in method claim 19 are closely parallel to the limitations of apparatus claim 6 analyzed above and are rejected on the same bases.














Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackenzie et al (US 2010/0250446) (“Mackenzie”) in view of Ferrier (US 2005/0177437) (“Ferrier”) in view of Jensen (US 2008/0235147) (“Jensen”) in view of Schrantz (US 2003/0144922) (“Schrantz”). 

Claim 7: The cited prior art teaches the apparatus of claim 5. Mackenzie fails to explicitly disclose in which the price is based on a cost of the plurality of physical goods. (fig 7 element 709).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Schrantz into the invention of Mackenzie. One of ordinary skill in the art would have been motivated to do so because Schrantz teaches: 


These and other problems encountered with known person-to-person transaction systems are overcome by the present invention. The invention enables condition and feature information for goods and services to be entered into the system in any language, displayed in any of a number of other different languages, enables buyers and sellers to be notified of the status of a transaction in their native language during every phase of the life-cycle of the transaction, even if these languages are different, allows the buyer to pay in a currency other than that which will be received by the seller as reimbursement, accurately calculates tax due the seller, accurately calculates shipping charges for the seller, and removes the need for the buyer and seller to communicate directly at any stage in the transaction (para [0008] lines 1-14). 

In addition, it would have been recognized that applying the known technique of basing the price on a cost of the plurality of physical goods, as taught by Schrantz, to the teachings of Mackenzie, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 20:  All the limitations in method claim 20 are closely parallel to the limitations of apparatus claim 7 analyzed above and are rejected on the same bases.























Claims 8-9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackenzie et al (US 2010/0250446) (“Mackenzie”) in view of Ferrier (US 2005/0177437) (“Ferrier”) in view of Jensen (US 2008/0235147) (“Jensen”) in view of Laurent et al (US 2004/0249742) (“Laurent”). 

Claim 8: The cited prior art teaches the apparatus of claim 5. Mackenzie fails to explicitly disclose in which the price is based on a risk of providing the delivery. However, Laurent does teach in which the price is based on a risk of providing the delivery (para [0007] lines 1-14, para [0020] lines 1-13, para [0110] lines 1-10, and para [0162] lines 1-23). 

The decision regarding which mode(s) and route(s) to employ for a particular shipment of goods is a complex one, involving factors such as the maximum permissible time en-route, the price paid by the shipper, and the availability of shipping capacity from the carriers (which itself is complex and may involve other factors such as the nature of the goods shipped, weather, fuel cost, labor availability, etc.) (para [0007] lines 1-8). 


In addition, it would have been recognized that applying the known technique of basing the price on a risk of providing the delivery, as taught by Laurent, to the teachings of Mackenzie, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 9: The cited prior art teaches the apparatus of claim 8. Mackenzie fails to explicitly disclose in which the risk includes a risk of being stuck in traffic while making the delivery. However, Laurent does teach in which the risk includes a risk of being stuck in traffic while making the delivery (para [0007] lines 1-14, para [0020] lines 1-13, para [0110] lines 1-10, and para [0162] lines 1-23). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Laurent into the invention of Mackenzie. One of ordinary skill in the art would have been motivated to do so because Laurent teaches: 
The decision regarding which mode(s) and route(s) to employ for a particular shipment of goods is a complex one, involving factors such as the maximum permissible time en-route, the price paid by the shipper, and the availability of shipping capacity from the carriers (which itself is complex and may involve other factors such as the nature of the goods shipped, weather, fuel cost, labor availability, etc.) (para [0007] lines 1-8). 


In addition, it would have been recognized that applying the known technique of the risk including a risk of being stuck in traffic while making the delivery, as taught by Laurent, to the teachings of Mackenzie, would have yielded predictable results because the level of ordinary 

Claim 21:  All the limitations in method claim 21 are closely parallel to the limitations of apparatus claim 8 analyzed above and are rejected on the same bases.








Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackenzie et al (US 2010/0250446) (“Mackenzie”) in view of Ferrier (US 2005/0177437) (“Ferrier”) in view of Jensen (US 2008/0235147) (“Jensen”) in view of Angert et al (US 2006/0010037) (“Angert”) in view of Laurent et al (US 2004/0249742) (“Laurent”). 

Claim 12: The cited prior art teaches the apparatus of claim 11. Mackenzie fails to explicitly disclose in which the price is based on the real time current location of the first delivery service provider, a location of the merchant, a real time current location of the user. However, Angert does teach in which the price is based on the real time current location of the first delivery service provider, a location of the merchant, a real time current location of the user (para [0031] lines 1-14 and para [0043] lines 1-23; see also para [0015] lines 1-34, para [0053] lines 1-16, and para [0062] lines 1-16). 

Present-day culture is fascinated with the novelty and immediacy provided by state-of-the art data communications channels such as the Internet. Now that individuals have access to information and sales services at the click of a mouse, purchase of books, music, electronics items and other goods and services are available from the comfort of the couch. However, immediate needs of Internet users are not typically met by these systems, as traditional delivery services are typically used, introducing days or weeks of delay. Therefore, traditional Internet delivery methods are unsuitable for the delivery of prepared food, for which delay times of less than an hour are generally necessary (para [0004] lines 1-2). 


Systems have been employed for the sale of groceries where delivery is somewhat more immediate, but deliveries are typically scheduled as a delivery vehicle and stock-pull person becomes available to service the need. Such systems are insufficient to fill the immediate feeding needs of the typical Internet user (para [0005] lines 1-6).

In addition, it would have been recognized that applying the known technique of basing the price on the real time current location of the first delivery service provider, a location of the merchant, and a real time current location of the user, as taught by Angert, to the teachings of Mackenzie, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Mackenzie fails to explicitly disclose in which the price is based on . . . a risk of providing the delivery. However, Laurent does teach in which the price is based on . . . a risk of providing the delivery (para [0007] lines 1-14, para [0020] lines 1-13, para [0110] lines 1-10, and para [0162] lines 1-23). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Laurent into the invention of Mackenzie. One of ordinary skill in the art would have been motivated to do so because Laurent teaches: 
The decision regarding which mode(s) and route(s) to employ for a particular shipment of goods is a complex one, involving factors such as the maximum permissible time en-route, (para [0007] lines 1-8). 


In addition, it would have been recognized that applying the known technique of basing the price on a risk of providing the delivery, as taught by Laurent, to the teachings of Mackenzie, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Obrador et al (US 2002/0049660) teaches an internet shipping database and exchange. 
Abendroth (US 2002/0087371) teaches e-commerce freight management including bidding on shipping orders. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625